DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 17, 20 are amended as filed on 1/7/2021.
Claims 15-16, 24-26 are canceled  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 17-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US. 20070100235A1) in view of Olson et al. (US. 20100256558A1) (“Olson”) .
Re claim 1, Kennedy discloses an apparatus (Fig.1, Fig. 5a-5c, abstract), comprising: a tube (catheter 10, Fig. 1, Fig. 7) enclosing a first channel (30, 32) filled with a first fluid (fluid in 30, 32,  ¶0051), wherein a first change in a fluid pressure in the first channel triggers a first deformation of the tube (¶0051, Fig. 10c, Fig. 11), and wherein the first deformation of the tube performs an action associated with a surgical procedure (¶0063 such as pointing the tip of the catheter toward the treatment area); a controller (47 in Fig. 5a or at least one of 60 in Fig. 5c or any electronically actuated element, ¶0079) including at least one fluid chamber (46, 48, Fig. 5b, ¶0079, or the cables 64 as in Fig. 5c, ¶0082) coupled with the first channel, and wherein the 
However, Olson discloses a catheter manipulating system (Fig. 1) wherein the input device is used to control that catheter insertion and steering the catheter which can be (haptic input, joysticks, instrumented gloves, etc., ¶0058), the input device control the system that work on hydraulic (¶00105).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the one or more input of Kennedy so that the one or more inputs are haptic inputs and the fluid pressure is changed based at least on the one or more haptic inputs as taught by Olson for the purpose of using an art recognized actuator with more sophisticated/advance inputs of controlling the catheter (Olson, ¶0058, Note: at least one joystick controller of Kennedy in Fig.5c is modified with haptic input system as in Olson which a wireless joystick or electronic gloves).
Re claim 2, Kennedy discloses wherein the first channel comprises a channel traversing laterally through at least a portion of an interior of the tube, and wherein at least a portion of the tube bends in response to the change in the fluid pressure (Fig. 1, ¶0051, ¶0074, Fig. 3d).
Re claim 3, Kennedy discloses wherein the first channel forms a helix (¶0074), and wherein at least a portion of the tube twists in response to the change in the fluid pressure (¶0074, Fig. 3d).
Re claim 4, Kennedy discloses wherein the tube further encloses a second channel (34, Fig. 1, ¶0051).
Re claim 5, Kennedy discloses wherein the second channel is filled with a second fluid (fluid in 34, ¶0051), and wherein a second change in a pressure of the second fluid in the second channel triggers the first deformation and/or a second deformation of the tube (Fig.11, ¶0051).
Re claim 7, Kennedy discloses wherein the second channel provides a passageway for a substance, a device, and/or a tool (pressurize material in the channel is a substance, ¶0051).
Re claim 8, Kennedy discloses wherein the first channel has a different shape and/or dimension as the second channel (Fig. 4a-4g, ¶0076).
Re claim 9, Kennedy discloses wherein the first channel traverses a different portion of the tube as the second channel (Fig. 4a-4g, ¶0076, such as Fig. 4e, the transvers section of the tube).
Re claim 10, Kennedy discloses wherein the first fluid includes a contrast agent for increasing a visibility of the tube to enable medical imaging (fluid in 124 is a dye for x-ray, ¶0059).
Re claim 11, Kennedy discloses wherein the action comprises aligning the tube with a treatment location of the surgical procedure (Fig. 1, ¶0063).
Re claim 12, Kennedy discloses wherein the action comprises advancing and/or retracting the tube (like advancing/retracting a wire guide or other tool, ¶0063, ¶0064).
Re claim 13, Kennedy discloses wherein the tube is coupled with a tool, and wherein the first deformation of the tube moves the tool to perform the action (like advancing/retracting a wire guide or other tool, ¶0063, ¶0064).
Re claim 17, Kennedy discloses wherein the controller is further capable to change the fluid pressure in the first channel in response to the one or more mechanical inputs and/ or digital inputs received from the user (body of 46/48 are mechanic or one of joystick 62 is mechanic).
Re claim 18, Kennedy discloses wherein the tube is formed from a soft and/or deformable material (¶0050, ¶0065).
Re claim 19, Kennedy discloses wherein the soft and/or deformable material includes a contrast agent for enhancing a visibility of the tube to enable medical imaging (¶0065, Nitinol/ metal is a material that uses as image enhancing).
Re claim 20, Kennedy discloses a method (abstract, Fig. 1, Fig. 11), comprising:  receiving one or more inputs (pressing on the balloon 46, 48 as in Fig. 5b, or using one of joystick 62 in Fig, 5c; changing, based on the one or more input, a fluid pressure in a channel filled with a fluid (Fig. 11, first channel 30 filled with a fluid, ¶0063, abstract), wherein the channel is enclosed by a tube (tube 12) comprising an apparatus, wherein the fluid pressure in the channel is changed by at least adjusting a compression against a fluid chamber (Fig. 11, Fig. 5a-5c, chamber is 46, 48, or 60, ¶0080, 62) coupled with the channel, wherein the change in the fluid pressure triggers a deformation of the tube (Fig. 11), and wherein the deformation of the tube performs an action associated with a surgical procedure (¶0063 such as pointing the tip of the catheter toward the treatment area for the surgical procedure), but it fails to specifically disclose that the one or more input is haptic input and the first fluid pressure is changed based at least on the one or more haptic inputs.
However, Olson disclose a catheter manipulating system (Fig. 1) wherein the input device is used to control that catheter insertion and steering is (haptic input, joysticks, instrumented gloves, ..etc., ¶0058) that control the system that work on hydraulic (¶00105).

Re claim 22, Kennedy discloses wherein the action comprises aligning the tube with a treatment location of the surgical procedure (¶0063 such as pointing the tip of the catheter toward the treatment area for the surgical procedure).
Re claim 23, Kennedy discloses wherein the deformation of the tube performs the action by at least actuating a tool coupled with the tube (¶0063 such as pointing the tip of the catheter toward the treatment area and advancing wire guide or other tools).
Response to Arguments
Applicant’s arguments, see remarks filed 1/7/2021, with respect to the newly added limitation “the haptic input” with respect to the rejection(s) of claim(s) 1 and 20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kennedy in view of Olson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783